DISSENTING OPINION.
NORTONI, J.
I dissent from the opinion of the court in this case because it unduly restricts the effect of the evidence, as I view it. The question in decision presents the inquiry as to whether there is substantial evidence tending to prove the crown sheet of the locomotive — that is, the roof of the fire-box — was defective at the time of the explosion. It is true much of the evidence pertains rather to the defective condition of the radial stays, but, even so, it appears to me there is an abundance in connection therewith to authorize a finding by the jury that the crown sheet too was defective. This evidence was given by the witness E. E. Hopson, who, it appears, was for .several years a boiler maker in the employ of defendant at its round house in Moberly and inspected the fire-box, including the crown sheet, of the engine the very day before the explosion occurred.' He made the inspection in the line of his duty and reported his finding at the time to the superior in charge of the work — that is, Ryan. After testifying that he had been in the employ of defendant as a boiler maker and engaged in the duties incident thereto for years at Moberly where this locomotive was in the round house, the following questions and answers appear:
“Q. How long had you been so employed? A. Thirteen years. Q. How long with the Wabash? A. Thirteen with the Wabash. Q. I will ask you what your duties were? A. My duty was to inspect the engine, and see what work was to be done, and do the work on it. Q. How did you make inspections of engines? A. Take a torch and go inside of the fire-box and look it over; take a hammer and hit on the bolts; look at the flues. Q. You may explain the construe*475tion of a crown sheet to the jury? A. "Well a crown sheet is just like the roof to a house, to the fire-box, the water is between the fire-box and the wagon top that is out side of the boiler, the stay bolts or radial stays connect with this fire-box and wagon top and riveted in and hammered over on both sides. Q. What is the purpose of these radial stays or stay bolts? A. The purpose is to hold the fire-box. Q. To hold the fire-box in position? A. . Yes, sir. Q. I will ask you if you inspected engine No. 2301 on that day? A. Yes, sir. Q. What time? A. In the forenoon. Q. That was on the 8th day of November, 1910? A. Yes, sir. Q. Where did you inspect it? A. In the round house at Moberly. Q. Now what did you do when you inspected that enginé? A. Went in the fire-box, took the torch in, looked round over it, hammered over the stay bolts and listened for the sound. Q. What did you find with reference to the condition of the engine? A. I found five broken stay bolts and about six bolts pulling through the sheet. Q. Where did you find them? A. On the left front comer. Q. What report, if any, did you make of that condition?
“Mr. Robertson: Q. Did you make a report in writing? A. Yes, sir. Q. Did you — to whom? A. I made a report to Mr. Ryan. Q. I say, did you make a report in writing? A. No, sir. Q. Sign it? A. No, sir.
Examination continued by Mr. Phillips:
Q. Did you make a report to him of anything? A. I went and told the round house boiler maker the condition of the engine, he came and looked- at it, he came down pretty soon, poked his head in the door and come hack and said, “Cork her up and let her go, we have got to have her. ’ ’ I went ahead and corked it up. Q. Who did. you say the boiler maker was? A. Tom Ryan. Q. When was that? A. About ten o’clock I judge, in the forenoon. Q. Now what would be the effect of broken radial stays? A. Well, that be *476weaken the crown sheet, if too many get broken pressure of steam break it down. Q. ITow many did you say you found broken? A. Six broken. Q. And what was the condition of the others you found? A. Heads pulling through the sheet, heads pulled off, just like -the heads pulled off the sheet, through the sheet. Q. (Mr. Robertson) You said heads pulled off? A. Yes, sir.
Q. I will ask you, in your experience as a boiler maker, if the engine was in fit, proper condition to go on the road? A. No, sir. Q. Why? A. Because dangerous.
Counsel for defendant objects, asks be stricken out, conclusion of the witness, not stating facts.
Court: Objection overruled.
To which ruling of the court defendant then and there at the time excepted and still excepts. Q. What was there danger of? A. Crown sheet coming down. Q. What is the result of the crown sheet' coming down? A. Blow up the boiler.
Cross-examination by Mr. Robertson:
Q. Well, what was it you went in this engine to-do on that day? A. The report. Q. What work did you go to the engine to perform? A. I corked up-crown bolts and flues. .
Q. Well, now what did you do with engine 2301, what was the first thing you did when you got to the engine? A. Opened the fire-box door and went into the-fire-box. Q. You did that of your own volition? A. Yes, sir. Q. What did you find inside of the fire-box? A. -Flues leaking and stays pulling through. Q. lost did not find any radial stays broken? A. Yes, sir. Q. Where were they? A. Up in the left front corner. Q. Now just describe the condition of those radial stays you found broken? A. Well them stays set like *477this (indicating) crown sheet is oval. Q. Now those radial stays are above the crown sheet? A. Screw into the crown sheet.
Q. How did you discover they were broken? A. You can hammer and tell by the sound of them.
"Why didn’t you put it in safe condition? A. Do you have any idea what kind of a job that is? Q. No, you tell; you know; why didn’t you go ahead and put it in safe condition? A. Why, I did not have the job of general overhauling’; I did the light repair.”
In my judgment, the court very properly set the verdict aside because the issue was submitted by instructions on the part of defendant, in the view that there was no evidence tending to prove the crown sheet was defective.